— Order unanimously affirmed, with costs. Memorandum: We affirm the *1101wage deduction order made against appellant husband in the amount of $60 per week pursuant to section 49-b of the Personal Property Law. The respondent, appellant’s former wife, now a resident of Michigan, alleges in her petition that appellant was $300 in arrears on support payments that he was obliged to make to her under an existing Supreme Court order. Although timely served, appellant failed to interpose an answer to respondent’s claim. In view of this fact and because appellant presented no proof to the contrary (see L 1975., ch 147, § 1, amending Personal Property Law, § 49-b by adding a new subd 3), choosing merely to appear by counsel in opposition, we see no reason to disturb the exercise by Special Term of the discretion granted to it under the statute (Personal Property Law, § 49-b, subd 1). (Appeal from order of Erie Supreme Court directing support payments.) Present — Cardamone, J. P., Simons, Mahoney, Goldman and Witmer, JJ.